DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
Two information disclosure statements (IDS) have been filed on 10 June 2019 and 13 November 2019 and reviewed by the Examiner.

Claim Objections
Claims 7 and 17 are objected to because of the following informalities:  the recited limitation “wherein each familiarity score of the two or more familiarity scores corresponds to an instance of probe data of the two or more instances or probe data linked to form the first probe trajectory” appears to be a typographical error.  The examiner assumes this is supposed to be “wherein each familiarity score of the two or more familiarity scores corresponds to an instance of probe data of the two or more instances of probe data linked to form the first probe trajectory”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 13 and 20 recite the limitation “the date and/or time”. There is insufficient antecedent basis for such limitation in the claim.


Claims 6 and 16 are indefinite because of the recited limitation “instances of probe data of selected probe trajectories of the set of selected probe trajectories”. It is unclear, to the Examiner, whether Applicant is referring to the same instances of probe data of the same selected probe trajectories of the set of selected probe trajectories previously recited in claims 1 and 13, respectively, or not. If Applicant is referring back, then Examiner suggests amending above limitation in claims 6 and 16 to instead recite “the instances of probe data of the selected probe trajectories of the set of selected probe trajectories”.

	Claims 7 and 17 are further indefinite because of the recited limitation “identifying a least familiar familiarity score from the two or more familiarity scores”. It is unclear, to the Examiner, whether Applicant is referring to the same least familiar familiarity score previously recited in claims 1 and 13, respectively or not. 

	Claims 8 and 18 recite the limitation “the two or more instances of probe data of the first probe trajectory”. There is insufficient antecedent basis for such limitation in the claims.

Claim 20 is further indefinite because of the recited limitation “the component comprising: a digital map…”. Previously claim 20 recites “the component comprising a computer-readable medium”; therefore, it is unclear to the Examiner whether the component further comprises a digital map or whether the digital map is substituting/replacing the computer-readable medium previously recited. 
Claim 20 is further indefinite because of the recited limitation “wherein at least some of said first plurality of data records further comprise”. It is unclear, to the Examiner, how at least some of said first plurality of data records further comprise some limitations when it has not previously comprised any other limitation. 
	Claim 20 is further indefinite because of the recited limitation “traffic and/or map data for the corresponding TME” in the last limitation of claim 20. It is unclear, to the Examiner, whether Applicant is referring back to the same traffic and/or map data for the corresponding TME previously recited in line 7 of claim 20 or not. 

	Claims 2, 3, 4, 5, 9-12, 14, 15 and 19 are rejected as being dependent upon a rejected claim.
	Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because claim 20 is directed to In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). While the claim indicates that the component includes a computer-readable medium, under its broadest reasonable interpretation, claim 20 could be interpreted by one of ordinary skill in the art to encompass transitory forms of signal transmission. The Examiner suggests amending the claims to specify that the computer-readable medium is a non-transitory computer-readable medium.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims recite “[defining, by the analysis apparatus,/define] a set of selected probe trajectories, wherein defining the set of selected probe trajectories comprises: determining a least familiar familiarity score for a first probe trajectory of the plurality of probe trajectories based on a familiarity model corresponding to instances of probe data of selected probe trajectories of the set of selected probe trajectories, determining whether to select the first probe trajectory based on the least familiar familiarity score for the first probe trajectory, and when it is determined to select the first probe trajectory” (claims 1,13 and 20). These limitations are a process that, under their broadest reasonable interpretation, covers methods of mental process as they recite an abstract idea which is directed to mental process. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the combination of additional elements in the claim {“[receiving (by an analysis apparatus)/receive] a plurality of instances of probe data, each instance of probe data 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements in the claims, under their broadest reasonable interpretation, amount to no more mere data gathering steps (which is a form of extra-solution activity) and insignificant extra-solution activity and/or mere instructions to apply the exception using generic computer components.
The dependent claims (2-12 and 14-19) further limit the abstract idea without adding significantly more. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
As such, claims 1-20 are rejected under 35 USC 101, and thus are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Witmer (US20130030690A1) in view of McErlain (US20200011684A1).
Regarding claim 1, Witmer discloses a method (see at least abstract) comprising: receiving, by an analysis apparatus, a plurality of instances of probe data, each instance of probe data comprising location data indicating a location of a probe apparatus when the instance of probe data was generated (see at least [0006], [0051]-[0053], [0056] and [0058]), wherein the analysis apparatus comprises a processor, memory, and a communication interface (see at least [0051]-[0053]); generating, by the analysis apparatus, a plurality of probe trajectories from the plurality of instances of probe data, wherein a probe trajectory of the plurality of probe trajectories is generated by linking two or more instances of probe data corresponding to a same trip and time ordering the two or more instances of probe data (see at least Figure 3, Figure 4, Figure 6, Figure 7, [0006], [0021]-[0023], [0064]-[0084] and [0117]-[0120]); defining, by the analysis apparatus, a set of selected probe trajectories (see at least Figure 3, Figure 4, Figure 6, Figure 7, [0006], [0016]-[0019], [0021]-[0023], [0025]-[0029], [0033]-[0035], [0054], [0055], [0063]-[0082] and [0117]-[0120]), wherein defining the set of selected probe trajectories comprises: determining a least familiar familiarity (see at least Figure 3, Figure 4, Figure 6, Figure 7, [0006], [0016]-[0019], [0021]-[0023], [0025]-[0029], [0033]-[0035], [0054], [0055], [0063]-[0082] and [0117]-[0120]), determining whether to select the first probe trajectory based on the least familiar familiarity score for the first probe trajectory (see at least [0016]-[0019], [0025]-[0029], [0033]-[0035], [0064], [0078] and [0117]-[0120]; under broadest reasonable interpretation, this limitation can be interpreted as selecting a trajectory based on a familiarity score which is what is disclosed by Witmer), and when it is determined to select the first probe trajectory, adding the first probe trajectory to the set of selected probe trajectories (see at least [0006], [0016]-[0019], [0025]-[0029], [0059], [0064], [0078] and [0117]-[0120]); generating, by the analysis apparatus, traffic and/or map data based on the set of selected probe trajectories (see at least [0021]-[0029], [0037], [0038], [0059] and [0117]-[0120]); and providing, by the analysis apparatus, the traffic and/or map data such that a consumer apparatus receives the traffic and/or map data (see at least [0051], [0052] and [0059]).
Witmer does not explicitly disclose each instance of probe data comprising a timestamp indicating the date and/or time when the instance of probe data was generated. However, such matter is suggested by McErlain (see at least [0023], [0024], [0032], [0040] and [0074]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Witmer to incorporate the teachings of McErlain wherein each instance of probe data comprising a timestamp indicating the date and/or time when the instance of probe data 

Regarding claim 2, Witmer as modified by McErlain discloses wherein the consumer apparatus is configured to use at least a portion of the traffic and/or map data to perform a navigation function (see at least Witmer, [0006], [0021]-[0029], [0037], [0038], [0051], [0052]. [0059] and [0117]-[0120]). 

Regarding claim 3, Witmer as modified by McErlain discloses wherein the familiarity model is a grid model (see at least Witmer, Figure 3, Figure 4, Figure 6, Figure 7, [0006], [0016]-[0019], [0021]-[0023], [0025]-[0029], [0033]-[0035], [0054], [0055], [0063]-[0082] and [0117]-[0120]).

Regarding claim 4, Witmer as modified by McErlain discloses wherein the traffic and/or map data is provided as part of a digital map or a tile of a digital map (see at least Witmer, [0021]-[0029], [0037], [0038], [0051], [0052]. [0059] and [0117]-[0120]).

Regarding claim 5, Witmer does not explicitly disclose wherein the traffic and/or map data is generated by map-matching the selected probe trajectories of the set of selected probe trajectories. However, such matter is suggested by McErlain (see at least [0017], [0019], [0026] [0033], [0039]-[0041], [0046], [0055], [0077] and claim 4). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Witmer to incorporate the teachings of McErlain wherein the traffic and/or map data is generated by map-matching the selected probe trajectories of the set of selected probe trajectories since they are directed to updating/generating traffic and/or map data based on probe data and use of McErlain would increase accuracy and thereof safety and reliability. Further, it would have been obvious to combine the inventions since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art 

Regarding claim 7, Witmer as modified by McErlain discloses wherein determining the least familiar familiarity score for the first probe trajectory comprises: determining two or more familiarity scores, wherein each familiarity score of the two or more familiarity scores corresponds to an instance of probe data of the two or more instances or probe data linked to form the first probe trajectory (see at least Witmer, Figure 3, Figure 4, Figure 6, Figure 7, [0006], [0016]-[0019], [0021]-[0023], [0025]-[0029], [0033]-[0035], [0054], [0055], [0063]-[0082] and [0117]-[0120]); and identifying a least familiar familiarity score from the two or more familiarity scores (see at least Witmer, Figure 3, Figure 4, Figure 6, Figure 7, [0006], [0016]-[0019], [0021]-[0023], [0025]-[0029], [0033]-[0035], [0054], [0055], [0063]-[0082] and [0117]-[0120]).

Regarding claim 8, Witmer as modified by McErlain discloses wherein, when it is determined to select the first probe trajectory, the familiarity model is updated based on the two or more instances of probe data of the first probe trajectory (see at least Witmer, Figure 3, Figure 4, Figure 6, Figure 7, [0006], [0016]-[0019], [0021]-[0023], [0025]-[0029], [0033]-[0035], [0054], [0055], [0063]-[0082] and [0117]-[0120]).

Regarding claim 9, Witmer as modified by McErlain discloses wherein determining whether to select the first probe trajectory based on the least familiar familiarity score for the first probe trajectory comprises determining whether the least familiar familiarity score satisfies a familiarity threshold requirement (see at least Witmer, Figure 3, Figure 4, Figure 6, Figure 7, [0006], [0016]-[0019], [0021]-[0023], [0025]-[0029], [0033]-[0035], [0054], [0055], [0063]-[0082] and [0117]-[0120]).

Regarding claim 10, Witmer as modified by McErlain discloses wherein the familiarity threshold requirement is defined such that the traffic and/or map data has an application appropriate coverage of a corresponding road network (see at least Witmer, Figure 3, Figure 4, Figure 6, Figure 7, [0006], [0016]-[0019], [0021]-[0023], [0025]-[0029], [0033]-[0035], [0054], [0055], [0063]-[0082] and [0117]-[0120]).

Regarding claim 11, Witmer as modified by McErlain discloses wherein determining whether to select the first probe trajectory based on the least familiar familiarity score for the first probe trajectory comprises assigning a selection probability to the first probe trajectory and determining whether to select the first probe trajectory based on the selection probability (see at least Witmer, Figure 3, Figure 4, Figure 6, Figure 7, [0006], [0016]-[0019], [0021]-[0023], [0025]-[0029], [0033]-[0036], [0054], [0055], [0063]-[0082] and [0117]-[0120]).

Regarding claim 12, Witmer as modified by McErlain discloses wherein the selection probability is assigned such that the traffic and/or map data has an application appropriate coverage of a corresponding road network (see at least Witmer, Figure 3, Figure 4, Figure 6, Figure 7, [0006], [0016]-[0019], [0021]-[0023], [0025]-[0029], [0033]-[0036], [0054], [0055], [0063]-[0082] and [0117]-[0120]).

Regarding claim 13, Witmer discloses an apparatus comprising at least one processor, a communications interface configured for communicating via at least one network, and at least one memory storing computer program code, the at least one memory and the computer program code configured to, with the processor, cause the apparatus to (see at least abstract, [0039], [0040], [0051]-[0053] and [0132]). The rest of claim 13 is commensurate in scope with claim 1. See above for rejection of claim 1. 

Regarding claim 14, claim 14 is commensurate in scope with claim 3. See above for rejection of claim 3. 

Regarding claim 15, Witmer discloses determining traffic and/or map data for a traversable map element (TME) (see at least [0021]-[0029], [0037], [0038], [0059] and [0117]-[0120]). Witmer does not explicitly disclose wherein the traffic and/or map data is generated by map- matching the selected probe trajectories of the set of selected probe trajectories and determining traffic and/or map data for a traversable map element (see at least [0017], [0019], [0026] [0033], [0039]-[0041], [0046], [0055], [0077] and claim 4). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Witmer to incorporate the teachings of McErlain wherein the traffic and/or map data is generated by map- matching the selected probe trajectories of the set of selected probe trajectories and determining traffic and/or map data for a traversable map element (TME) based on probe trajectory segments map-matched to the TME since they are directed to updating/generating traffic and/or map data based on probe data and use of McErlain would increase accuracy and thereof safety and reliability. Further, it would have been obvious to combine the inventions since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (i.e., simply the traffic and/or map data is generated by map- matching the selected probe trajectories of the set of selected probe trajectories and determining traffic and/or map data for a traversable map element (TME) based on probe trajectory segments map-matched to the TME). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 17, claim 17 is commensurate in scope with claim 7. See above for rejection of claim 7. 

Regarding claim 18, claim 18 is commensurate in scope with claim 8. See above for rejection of claim 8. 

Regarding claim 19, claim 19 is commensurate in scope with any of claims 9 and 11. See above for rejection of any of claims 9 and 11. 

Regarding claim 20, Witmer discloses a component of an apparatus (see at least abstract, [0039], [0040], [0051]-[0053] and [0132]), the component comprising a computer-readable medium (see at least abstract, [0039], [0040], [0051]-[0053] and [0132]), the component comprising: a digital map stored on the computer-readable medium (see at least abstract, [0006], [0039], [0040], [0051]-[0053], [0059] and [0132]), the digital map comprising a first plurality of data records (see at least [0006], [0016]-[0019], [0021]-[0023], [0025]-[0029], [0033]-[0035], [0053]-[0055], [0059], [0063]-[0082] and [0117]-[0120]), each of said first plurality of data records representing a corresponding traversable map element (TME) (see at least Figure 3, Figure 4, Figure 6, Figure 7, [0006], [0016]-[0019], [0021]-[0023], [0025]-[0029], [0033]-[0035], [0054], [0055], [0059], [0063]-[0082] and [0117]-[0120]), wherein at least some of said first plurality of data records further comprise: traffic and/or map data for the corresponding TME generated (see at least [0006], [0016]-[0019], [0021]-[0023], [0025]-[0029], [0033]-[0035], [0053]-[0055], [0059], [0063]-[0082] and [0117]-[0120]). 
Witmer does not explicitly disclose map matching one or more probe trajectory segments corresponding to one or more probe trajectories of the set of selected probe trajectories to the corresponding TME; and generating, by the analysis apparatus, traffic and/or map data for the corresponding TME based on the one or more probe trajectory segments map-matched to the corresponding TME. However, such matter is suggested by McErlain (see at least [0017], [0019], [0026] [0033], [0039]-[0041], [0046], [0055], [0077] and claim 4). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Witmer to incorporate the teachings of McErlain of map matching one or more probe trajectory segments corresponding to one or more probe trajectories of the set of selected probe trajectories to the corresponding TME; and generating, by the analysis apparatus, traffic and/or map data for the corresponding TME based on the one or more probe trajectory segments map-matched to the corresponding TME since they are directed to updating/generating traffic and/or map data based on probe data and use of McErlain would increase accuracy and thereof safety and reliability. Further, it would have been obvious to combine the inventions since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (i.e., simply map matching one or more probe trajectory segments corresponding to one or more probe trajectories of the set of selected probe trajectories to the corresponding TME; and 
The rest of claim 20 is commensurate in scope with claim 1. See above for rejection of claim 1.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Witmer (US20130030690A1) in view of McErlain (US20200011684A1) in further view of Lorenz (US20210020034A1).
Regarding claim 6, Witmer as modified by McErlain does not explicitly disclose wherein the traffic and/or map data comprises volume related traffic and/or map data which is determined by applying a correction factor that is determined based on a ratio of a density function of the plurality of instances of probe data to a density function of instances of probe data of selected probe trajectories of the set of selected probe trajectories. However such matter is suggested by Lorenz (see at least abstract, [0005], [0013], [0044]-[0050], [0051], [0063]-[0071] and [0082]-[0089]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Witmer as modified by McErlain to incorporate the teachings of Lorenz wherein the traffic and/or map data comprises volume related traffic 

Regarding claim 16, claim 16 is commensurate in scope with claim 6. See above for rejection of claim 6. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661.  The examiner can normally be reached on Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S.M./Examiner, Art Unit 3667                                                                                                                                                                                                        
/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667